Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered November 27, 1995, which granted petitioner City of New York’s application pursuant to CPLR article 78 to annul respondent State Department of Correctional Services’ denial of reimbursement to the City for expenses it incurred maintaining in its correctional facilities inmates who had been sentenced to the State’s custody and returned to the City’s custody for open cases pending in various courts in the City, and directed reimbursement in the amount of $306,952, plus interest, costs and disbursements, unanimously affirmed, without costs.
The IAS Court correctly concluded that the money relief the City seeks is incidental to the declaratory relief it seeks as to the applicability of Correction Law § 601-c (2) to inmates who have already been committed to the State’s custody but are temporarily in City custody for so-called "court returns”, and that the money relief sought could therefore be granted in the context of a CPLR article 78 proceeding in Supreme Court (see, Matter of Gross v Perales, 72 NY2d 231). On the merits, the IAS Court correctly interpreted the statute as applicable to such inmates, there being nothing in the language thereof to support the distinction urged between first-time felons and those who, following sentencing on an additional conviction, are to be returned to the State’s custody. Such a distinction would not serve the acknowledged purpose of the statute to relieve overcrowding in local jails. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.